Citation Nr: 1820146	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-28 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Attorney Michael Steinberg


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for skin cancer due to herbicide exposure and PTSD.  

The Veteran requested a Board hearing in his May 2014 and October 2014 substantive appeals, and a hearing was scheduled for July 2017.  The Veteran cancelled the scheduled hearing, however, and his hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704 (d) (2017).

The issue of entitlement to service connection for PTSD is addressed in the decision below.  The issue of service connection for skin cancer due to herbicide exposure is REMANDED to the agency of original jurisdiction (AOJ) for the development noted below.  VA will notify the Veteran if additional action is required on his part.
 

FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD, and the psychiatric disorder the Veteran currently experiences (major depressive disorder) is already service-connected.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C. § 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000. See 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, and 5107 (2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C. § 5103A ; 38 C.F.R. § 3.159 (c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through October 2010 and February 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board also finds that the October 2010 and February 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)). In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned October 2010 and February 2012 notice letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2010 and February 2012 letters. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran underwent VA examinations concerning this claim in February 2011, February 2014 and May 2014, reports of which are of record. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full psychiatric examination as well as consideration of the Veteran's medical records and reported history. The examinations considered the pertinent evidence of record, to include statements given by the Veteran, and provide explanations for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). Additionally, the Veteran has not alleged that there are any outstanding records probative of the claim decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

II. Legal Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2017). 

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). The diagnosis of mental disorders shall conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 38 C.F.R. § 4.125 (a) (2017). VA's regulations regarding rating psychiatric disorders were amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions for appeals certified to the Board as of August 4, 2014. See 80 Fed. Reg. 14,308 (March 19, 2015). 

Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor. See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d), (f). As to whether the Veteran's claimed in-service stressors are related to his "fear of hostile military or terrorist activity," the regulation defines that term to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3). 

In adjudicating this claim, the Board must also assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran claims that he has PTSD as a result of his service.

Service treatment records are silent as to any complaint, diagnosis or treatment for any psychiatric condition.

Post service treatment records include records from the Employee Assistance Program (EAP) at a power plant company that was the Veteran's employer for over 35 years after military service.  In summary, these records reflect the Veteran sought assistance with the EAP program after an explosion at the job killed 4 employees and injured others.  The Veteran reported the explosion triggered memories of trauma from his service in Vietnam, and that he sought treatment for depression and symptoms of PTSD. A May 2002 progress note reflects the Veteran was reluctant to talk about his memories associated with Vietnam, but he told the examiner that he witnessed soldiers being paid to bring back body parts from the enemy. During the session, the examiner talked about the "importance of having the diagnosis, post-traumatic stress disorder, which has been rendered in his case to be treated thoroughly and completely."

The Veteran's Social Security Administration (SSA) records are associated with the claims file.  These records reflect the SSA determined the Veteran was disabled; that his diagnoses are anxiety disorder and hypertensive vascular disease; and, that his disability began in April 2002. 

Post service treatment records from Liberty Mutual are associated with the Veteran's claims file.  An October 2003 record reflects the Veteran was being treated for depression and anxiety.

Post service treatment records from the Tampa VAMC are also associated with the Veteran's claims file.  An April 2011 record reflects the Veteran had worsening depressive symptoms.  In March 2013, the Veteran's doctor submitted a letter stating the Veteran was being treated for depression and PTSD, and that his prognosis was guarded.

In February 2011, the Veteran underwent a VA examination for PTSD.  The Veteran reported that in 1998-99, he witnessed a horrific explosion at his workplace resulting in four fatalities and numerous injured employees.  Following this trauma, the Veteran did not return to work and was seen for several years through the EAP. During that time he describes treatment for continuing depression, anxiety and PTSD associated with this accident, which worsened his preexisting depressive symptoms.  Upon examination, the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis associated with his military experiences. The examiner opined that the Veteran demonstrated significant anxiety-based symptoms with noted restlessness, agitation, tremors, poor concentration and sleep disturbance.  The examiner diagnosed the Veteran with major depressive disorder, anxiety disorder, and alcohol abuse.  

In February 2014, the Veteran underwent another VA examination for any mental disorder other than PTSD.  The examiner diagnosed the Veteran with major depressive disorder and unspecified anxiety disorder, and noted these were the same conditions diagnosed in the February 2011 VA examination.  The examiner also opined that the Veteran did not meet the criteria for a PTSD diagnosis associated with his military experiences.   

In May 2014, the Veteran underwent another VA examination, specifically for PTSD.  The examiner opined that the Veteran's medical condition is less likely as not related to his conceded stressor of fear of hostile military or terrorist activity. In addition, the examiner stated that the Veteran's report of symptoms do not satisfy either the DSM-IV or DSM-5 diagnostic criteria for PTSD. As rationale, the examiner noted that although a number of VAMC medical records include a diagnosis of PTSD, they are related to the Veteran's report of symptoms following the workplace explosion.  The examiner concluded that the Veteran's claim that a workplace accident can trigger a case of PTSD from military service completed decades earlier, without PTSD diagnosis or treatment thereof in the interim, is highly doubtful, especially when the Veteran does not meet diagnostic criteria upon examination.  

Upon review of the record, the Board finds, first, that the VA examinations and medical records in this case make clear that the Veteran does not have a clinical diagnosis of PTSD. Thus, service connection for PTSD cannot be granted. In the absence of proof of current PTSD, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of current PTSD, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Consideration has been given to the Veteran's personal assertion that he has PTSD as a result of service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  PTSD is not conditions readily amenable to lay diagnosis or probative comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Thus, the Veteran's contentions as to the diagnosis or etiology of his claimed PTSD have little probative value, and are outweighed by the findings of the February 2011, February 2014, and May 2014 VA examiners' opinions.

The Board turns next to the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that although a claim identified only a single diagnosed disorder, it must be considered a claim for any disability that may reasonably be encompassed by the claim). Upon review of the evidence, the Board finds that service connection has already been granted for the Veteran's major depressive disorder. There is simply no diagnosed psychiatric disorder present in the record apart from the already service-connected major depressive disorder with anxiety disorder, to which the February 2011 VA examiner clearly attributed all the Veteran's psychiatric complaints. As discussed above, the Veteran does not have a current diagnosis of PTSD. Thus, to grant a separate claim for service connection for a psychiatric disorder other than major depressive disorder with anxiety disorder would be considered "pyramiding," which is impermissible under law and regulation. See 38 C.F.R. §4.14 (evaluation of the same disability under various diagnoses is to be avoided.) Thus, the claim for service connection for a psychiatric disorder other than PTSD must be denied.

In conclusion, the Board finds that service connection for PTSD is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361  (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for skin cancer, which he believes was caused by exposure toAgent Orange when he served in Vietnam.

Before a decision can be rendered on this claim, the Board finds that additional development is warranted in this case. Specifically, the Veteran must be afforded a VA examination to determine whether his claimed skin cancer is related to his active service, to include his exposure to herbicides in Vietnam. 38 U.S.C. § 5103A (2012); Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination to determine the current diagnosis and etiology of his claimed skin cancer.  The entire claims file, including this remand, must be made available to the examiner.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed skin cancer had its onset in service or is otherwise related to service, including whether the disease is due to exposure to Agent Orange. 

The examiner should obtain a complete history from the Veteran concerning the disorder at issue. The examiner must specifically discuss a June 1962 Report of Medical Examination, which reflects that the Veteran was treated for a "2.0 cm hairy nevus of the left arm."

All indicated studies should be obtained. The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

2.  Following completion of the above, the remaining claim on appeal should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


